Citation Nr: 0309370	
Decision Date: 05/20/03    Archive Date: 05/27/03

DOCKET NO.  99-07 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for scar, bone graft 
donor site, right iliac crest, currently evaluated at 10 
percent.


REPRESENTATION

Veteran represented by:	National Veteran Organization 
of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the February 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  The Board remanded this matter to the 
RO in December 2000 for additional development.  The RO 
complied with the remand instructions and has returned the 
case to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's scar, bone graft donor site, right iliac 
crest, is manifested by no more than tenderness and pain.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
scar, bone graft donor site, right iliac crest, have not been 
met.  38 U.S.C.A. § 1155, 5103A (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.1-4.14, 4.118, 
Diagnostic Code 7804 (2002); 67 Fed. Reg. 49590, 49596 (July 
31, 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West Supp. 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the present case, the veteran was 
informed of the evidence needed to substantiate his claim by 
means of the February 1998 rating decision, the February 1999 
Statement of the Case, the June 2000 Hearing Officer 
decision, and the June 2000, September 2001, and February 
2003 Supplemental Statements of the Case.

In the rating decision, the veteran was informed of the basis 
for the denial of his claim and of the type of evidence that 
he needed to submit to substantiate his claim.  In the 
Statement of the Case and Supplemental Statements of the 
Case, the RO notified the veteran of all regulations 
pertinent to his claim, informed him of the reasons for the 
denial, and provided him with additional opportunity to 
present evidence and argument in support of his claim.  The 
February 2003 Supplemental Statement of the Case included the 
revised regulations for evaluating skin disabilities and 
specifically advised the veteran of the provisions of the 
VCAA.  Therefore, the Board finds that the rating decision, 
Statement of the Case, Supplemental Statements of the Case, 
and related letters provided to the veteran specifically 
satisfy the notice requirements of 38 U.S.C.A. § 5103 of the 
new statute. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  Here, the RO obtained 
private treatment records, and afforded the veteran several 
VA medical examinations and a personal hearing before the RO.  
In addition, the Board remanded this matter for additional 
development that has been accomplished.  Accordingly, the 
Board finds that no further action is necessary to meet the 
requirements of the VCAA. 

The veteran alleges that the disability associated with his 
right iliac crest scar is more disabling than currently 
evaluated.  Disability evaluations are determined by the 
application of a schedule of ratings, which is based on the 
average impairment of earning capacity in civilian 
occupations.  See 38 U.S.C.A. § 1155 (West 1991).  Separate 
Diagnostic Codes identify various disabilities.  Where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two disability evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2002).

The record shows that the RO granted service connection for a 
scar of the right iliac crest in a March 1971 rating decision 
and assigned a noncompensable evaluation.  A February 1998 
rating decision denied an increased evaluation and the 
present appeal ensued.  During the course of this appeal, the 
assigned rating was increased to 10 percent.

At a January 1998 VA examination, the veteran reported that 
the right iliac crest scar was occasionally slightly tender 
with no other associated problems.  Upon examination, the 
scar was slightly tender with no induration, fixation, 
ulceration, depression, discoloration, disfigurement, keloid 
formation, or functional limitation.  The veteran was 
diagnosed with donor site, right iliac crest scar.

At his personal hearing before the RO in September 1999, the 
veteran clarified that he believed that he had a bone or 
joint abnormality related to the donor site.  Specifically, 
he had problems with his right hip at the location of the 
donor site and pain and tingling down his right lower 
extremity.  A private physician had told him that he had the 
beginning of arthritis in that hip.  

Records from Christopher K. Lynn, M.D. dated in December 1997 
and January 1998 show that the veteran complained of right 
lumbar and right hip pain.  A January 1998 x-ray report found 
degenerative changes of the right hip.  Some spurring off the 
femoral head was present and the deformity from the prior 
bone graft was seen in the iliac wing.  In February 1999, the 
veteran had mild complaints of right hip discomfort.  He was 
assessed with history of right hip discomfort, probably 
secondary to early osteoarthritis.

At a December 1999 VA examination, the veteran reported some 
pain and tenderness in the area of the right iliac crest that 
traveled down the hip.  He had problems with prolonged 
standing and walking.  Physical examination of the right 
iliac crest found a 6 centimeter scar with some sensitivity 
and tenderness and some palpable bony deformity.  There was 
no deformity of the hip itself.  Range of motion of the hip 
included flexion to 120 degrees, extension to 30 degrees, 
adduction to 20 degrees, abduction to 45 degrees, internal 
rotation to 40 degrees, and external rotation to 60 degrees, 
with pain at the extremes of motion.  The x-ray report found 
an irregular appearance of the right iliac crest and no 
arthritic changes of the hip joints.  The veteran was 
diagnosed with bone graft donor site, right iliac crest.

At a VA neurological evaluation performed in January 2000, 
the veteran reported discomfort with movements of the right 
hip; however, muscle bulk, tone, and power, and reflexes were 
normal.  The examiner stated that the veteran's right hip 
pain may be related to the bone graft procedure.  

At a May 2001 VA examination, the examiner observed a 14 
centimeter well-healed scar of the right iliac crest.  The 
examination included color photographs of the scar.  The 
veteran reported occasional pain and discomfort of the right 
hip when walking in damp weather.  Posture and gait appeared 
normal.  The remainder of the examination was essentially 
negative.  The veteran was diagnosed with scar secondary to 
right iliac crest bone graft donor site.  The x-ray report 
showed minimal degenerative changes of the right hip joint 
involving the acetabulum.  In an August 2001 addendum, the 
examiner wrote that he had reviewed the veteran's clinical 
records and that there was no change in his conclusions.  The 
veteran's iliac crest was painful and the veteran had 
discomfort when walking for a prolonged time.  

At an October 2002 VA examination, the examiner observed a 
well-healed anterior scar of the pelvis.  The veteran had a 
little tenderness to soreness over the sacroiliac joints 
posteriorly.  He had excellent full range of motion in both 
hips and a normal gait.  The examiner commented that the 
veteran had some sacroiliac sprain and strain symptoms but 
that these were posterior pelvis rather than into the hips.  
No direct hip pathology was identified.  The veteran was 
diagnosed with sacroiliac strain and normal examination of 
both hips.  The examiner opined that he could not relate the 
sacroiliac strain to the anterior crest scar.  The x-ray 
report of the pelvis showed mild degenerative changes of the 
right hip, and irregularity of the superolateral aspect of 
the right iliac bone.

During the pendency of this appeal, the criteria for 
evaluating skin disorders were changed.  When a law or 
regulation changes while a case is pending, the version most 
favorable to the veteran applies, absent congressional intent 
to the contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-
313 (1991).  The effective date rule established by 38 
U.S.C.A. § 5110(g), however, prohibits the application of any 
liberalizing rule to a claim prior to the effective date of 
such law or regulation.  Thus, as the criteria for evaluating 
skin disorders were revised effective August 30, 2002, any 
increase in disability based on the revised criteria cannot 
become effective prior to that date.

The veteran's right iliac crest scar is assigned a 10 percent 
schedular disability evaluation by analogy to Diagnostic Code 
7804 (2002).  This Diagnostic Code provides for a maximum 10 
percent evaluation for a tender and painful scar.  Therefore, 
the Board must consider whether the application of 
alternative diagnostic codes would afford the veteran a 
higher rating.  Diagnostic Code 7800 provides a 30 percent 
evaluation for severely disfiguring scars and Diagnostic Code 
7806 provides a 30 percent evaluation for exudation or 
itching constant, extensive lesions, or marked disfigurement.  
However, the several VA examiners found no disfigurement due 
to the veteran's scar, and the scar is not productive of 
lesions, exudation, or itching.  

Under the revised criteria, Diagnostic Code 7800 identifies 
eight characteristics of disfigurement, and the diagnostic 
codes that address superficial scars are very similar to the 
former criteria.  See Diagnostic Codes 7803, 7804, 7805.  67 
Fed. Reg. 49590, 49596 (July 31, 2002).  As the veteran's 
scar exhibits no objective manifestations of disability other 
than tenderness and pain, the application of the revised 
criteria would provide the veteran no greater relief.

The Board acknowledges that the veteran complains of painful 
movement of the right hip.  Diagnostic Code 7805 provides 
that scars may be rated based upon limitation of function of 
part affected.  However, VA examinations show that the 
veteran has complete range of motion of his hips.  Therefore, 
evaluation pursuant to Diagnostic Code 7805 would not afford 
the veteran a higher evaluation.  Moreover, the veteran has 
been diagnosed with arthritis of the right hip and sacroiliac 
strain and neither of these disabilities has been related to 
the iliac crest scar.  

Finally, in exceptional cases where schedular evaluations are 
found to be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2002).  
There has been no showing in the present case that the 
veteran's iliac crest scar has caused marked interference 
with his employment, necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
regular schedular standards.  The veteran is gainfully 
employed as a mail carrier.  Accordingly, further development 
in keeping with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  As the Board can identify no basis for an increased 
evaluation, the benefit sought on appeal is denied.

ORDER

An evaluation in excess of 10 percent for scar, bone graft 
donor site, right iliac crest is denied.




		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

